DETAILED ACTION

Acknowledgments

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes

Examiner cites particular columns, paragraphs, figures and line numbers from the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

The Examiner finds that because the Examined Claims recite neither “step for” nor “means for,” the examined claims fail Prong (A) as set forth in MPEP §2181 I.  Because all examined claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

Terms such as “based on”, “when”, “if”, “only if”, “on the condition”, “or”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10996981. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in subject matter and are obvious variant. See Table Below:


Instant Application
U.S. Patent No. 10996981
1. A method for scheduling tasks on a processor, the method comprising: writing a plurality of status bits in a hardware logic of the processor, the plurality of status bits corresponding to conditions of a plurality of computer components; comparing the plurality of status bits to a set of conditions required by the plurality of computer components to execute a plurality of tasks; determining, based on the comparison, a subset of the plurality of tasks that can be executed next on the processor; and executing, by the plurality of computer components, the subset of the plurality of tasks.
2. The method of claim 1, wherein a condition of each of the plurality of computer components comprises an availability of a resource related to a component of the processor.
3. The method of claim 2, further comprising storing the condition of each of the plurality of computer components in a register.
4. The method of claim 1, wherein executing the subset of the plurality of tasks comprises: transmitting, to a task arbiter of the processor, a signal indicating the subset of the plurality of tasks that can be executed; and selecting, at the task arbiter, a first task from the subset of the plurality of tasks to be executed next on the processor.
5. The method of claim 4, wherein selecting, at the task arbiter, is performed based on one of a round robin selection method, a fixed priority-based selection method, or a weighted selection method.
6. The method of claim 4, wherein transmitting the signal indicating the subset of the plurality of tasks comprises transmitting an enable signal for each task of the subset of the plurality of tasks to the task arbiter.
7. The method of claim 4, the method further comprising: determining, by the task arbiter, an entry point address of the first task; and transferring, by the processor, execution to the entry point address of the first task.
8. The method of claim 7, wherein determining an entry point address of the first task further comprises determining, by the processor, the entry point address of the first task by accessing a function pointer table of the task arbiter.
9. The method of claim 8, further comprising storing, by the task arbiter, the entry point address of the first task in a memory communicatively coupled to the processor.
10. The method of claim 9, wherein the memory is a register of the processor or a RAM memory.
11. The method of claim 10, wherein transferring, by the processor, execution to the entry point address of the first task comprises either: copying contents of the register to a program counter of the processor; or executing an instruction which uses the register to jump to the entry point address of the first task.
12. The method of claim 11, the method further comprising: determining, by the task arbiter, a first task to yield execution to a different task; selecting, at the task arbiter, a second task of the subset of the plurality of tasks to be executed on the processor; determining, by the task arbiter, a second entry point address of the second task; storing, by the task arbiter, the second entry point address of the second task; and yielding, by the first task, execution to the second task.
13. The method of claim 12, the method further comprising: if it is determined that no tasks of the plurality of tasks can be executed on the processor based on the conditions of the plurality of components, transmitting a null task signal to the task arbiter.
14. A system for automated scheduling of a plurality of tasks on a processor, the system comprising: a plurality of computer components necessary for execution of the plurality of tasks; a memory communicatively coupled to the processor; a task arbiter communicatively coupled to the memory; and a hardware logic of the processor, the hardware logic configured to: write a plurality of status bits corresponding to conditions of a plurality of computer components; compare the plurality of status bits to a set of conditions required by the plurality of computer components to execute the plurality of tasks; determine, based on the comparison, a subset of the plurality of tasks that can be next executed on the processor; and transmit the subset of the plurality of tasks for execution by the plurality of computer components.
15. The system of claim 14, wherein the memory is a register of the processor or a RAM memory.
16. The system of claim 13, wherein the hardware logic of the processor is configured to transmit the subset of the plurality of tasks for execution by: transmitting a signal indicating the subset of the plurality of tasks that can be executed to the task arbiter; and selecting, at the task arbiter, a first task from the subset of the plurality of tasks to be executed on the processor.
17. The system of claim 16, wherein transmitting the signal indicating the subset of the plurality of tasks comprises transmitting an enable signal for each task of the subset of the plurality of tasks to the task arbiter.
18. The system of claim 16, wherein the hardware logic of the processor is further configured to: receive an entry point address of the first task from the task arbiter; and transfer execution to the entry point address of the first task.
19. The system of claim 18, wherein the hardware logic of the processor is further configured to: determine, based on the comparison, that no task can be executed on the processor; and transmit to the task arbiter an enable signal for a null task.
20. The system of claim 16, wherein the task arbiter is configured to select the first task of the plurality of tasks based on one of a round robin selection method, a fixed priority-based selection method, or a weighted selection method.

1. A method for scheduling tasks on a processor, the method comprising: detecting, at hardware logic of a task selection device communicatively coupled to the processor, a condition of each of a plurality of components of a computer system which comprises the processor; inputting the condition of each of the plurality of components as a status bit in the hardware logic; determining, based on the condition of each of the plurality of components, a plurality of tasks that can be executed next on the processor by determining if the plurality of status bits meet a set of conditions required to execute each task of the plurality of tasks; transmitting a signal to an arbiter of the task selection device, indicating that the plurality of tasks can be executed; selecting, at the arbiter, a first task of the plurality of tasks to be executed next on the processor; determining, by the task selection device, an entry point address of the first task; and transferring, by the processor, execution to the entry point address of the first task.
2. The method of claim 1, wherein the condition of each of the plurality of components comprises an availability of a resource related to a component of the processor.
3. The method of claim 1, wherein transmitting a signal to an arbiter indicating that the plurality of tasks can be executed comprises transmitting an enable signal for each task of the plurality of tasks to the arbiter.
4. The method of claim 1, wherein determining an entry point address of the first task further comprises determining, by the processor, the entry point address of the first task by accessing a function pointer table of the task selection device.
5. The method of claim 1, further comprises storing, by the task selection device, the entry point address of the first task in a memory communicatively coupled to the processor.
6. The method of claim 5, wherein the memory is a register of the processor or a RAM memory.
7. The method of claim 6, the wherein transferring, by the processor, execution to the stored entry point address of the first task comprises either: copying the contents of the register to the program counter of the processor; or, executing an instruction which uses the register to jump to the entry point address of the first task.
8. The method of claim 6, the method further comprising: determining, by the first task that it wishes to yield execution to a different task; selecting, at the arbiter, a second task of the plurality of tasks to be executed on the processor; determining, by the task selection device, a second entry point address of the second task; storing, by the task selection device, the second entry point address of the second task; and yielding, by the first task, execution to the second task.
9. The method of claim 8, the method further comprising: if it is determined that no tasks can be executed on the processor based on the condition of the plurality of components, transmitting a null task signal to the arbiter.
10. The method of claim 1, detecting at the hardware logic the condition of each of a plurality of components of the computer system further comprises storing the condition of each of the plurality of components in a register.
11. The method of claim 1, wherein selecting, at the arbiter, is performed based on one of a round robin selection method, a fixed priority-based selection method, or a weighted selection method.
12. A system for automated scheduling of a plurality of tasks on a processor, the system comprising: components necessary for the execution of the plurality of tasks; a memory communicatively coupled to the processor; a task scheduling device communicatively coupled to the memory, the task scheduling device comprising: hardware logic configured to: receive a plurality of trigger conditions from the components; change a status bit within the hardware logic for each of the plurality of triggers; and determine, based on programmed relationships between the trigger conditions stored as status bits within the hardware logic, a plurality of tasks that can be next executed; and an arbiter configured to: receive an enable signal for each of the plurality of tasks; determine the next task of the plurality of tasks to be executed on the processor; and wherein the processor is configured to execute one task of the plurality of tasks at a time and to schedule the next task to be executed on the processor.
13. The system of claim 12, wherein the memory is a register of the processor or a RAM memory.
14. The system of claim 13, wherein the processor is further configured to determine an entry point address of the next task to be executed by accessing a function pointer table of the task selection device.
15. The system of claim 13, wherein the task scheduling device is further configured to: store the entry point address of the next task to be executed in the memory; and a current task executing on the processor causes the processor to schedule the next task to be executed by either: copying the entry point of the next task to be executed from the memory to the program counter of the processor; or, executing an instruction which uses the entry point of the next task to be executed in the memory to jump to the next task.
16. The system of claim 15, wherein the current task executing on the processor is configured to: determine that the current task wishes to yield execution to the next task; save a required task context; and yield execution by causing the processor to schedule the next task.
17. The system of claim 16, wherein the hardware logic is further configured to: determine, based on the plurality of trigger conditions, that no task can be executed on the processor; and transmit to the arbiter an enable signal for a null task.
18. The system of claim 17, the arbiter configured to determine the next task of the plurality of tasks based on one of a round robin selection method, a fixed priority-based selection method, or a weighted selection method.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robillard (US 7,774,763 B1) in view of Deng (US 2007/0143761 A1).

As per claim 1, Robillard discloses a method for scheduling tasks on a processor, the method comprising (see for example FIG. 1): 
writing a plurality of status bits in a hardware logic of the processor, the plurality of status bits corresponding to conditions of a plurality of computer components (see for example FIG. 2, 56, 58, 68);
comparing the plurality of status bits to a set of conditions required by the plurality of computer components to execute a plurality of tasks (see for example FIG.2, 60); 
Robillard does not explicitly disclose determining, based on the comparison, a subset of the plurality of tasks that can be executed next on the processor, executing, by the plurality of computer components, the subset of the plurality of tasks. Nevertheless, as evidenced by the teachings of Deng, it is commonly known to determine, based on the comparison, a subset of the plurality of tasks that can be executed next on the processor executing, by the plurality of computer components, the subset of the plurality of tasks (see for example [0024]). Thus, it is respectfully submitted that it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the above teachings of Robillard by having the system of Robillard to determine, based on the comparison, a subset of the plurality of tasks that can be executed next on the processor executing, by the plurality of computer components, the subset of the plurality of tasks.
As per claim 2, Robillard discloses the method of claim 1, wherein a condition of each of the plurality of computer components comprises an availability of a resource related to a component of the processor (see for example Deng: [0020]-[0021]).
As per claim 3, Robillard discloses the method of claim 2, further comprising storing the condition of each of the plurality of computer components in a register (see for example [0018], [0020]).
As per claim 4, Robillard discloses the method of claim 1, wherein executing the subset of the plurality of tasks comprises: transmitting, to a task arbiter of the processor, a signal indicating the subset of the plurality of tasks that can be executed; and selecting, at the task arbiter, a first task from the subset of the plurality of tasks to be executed next on the processor (see for example FIG.2, 62).
As per claim 5, Robillard discloses the method of claim 4, wherein selecting, at the task arbiter, is performed based on one of a round robin selection method, a fixed priority-based selection method, or a weighted selection method (see for example FIG. 2, 58; FIG.3, 82).
As per claim 6, Robillard discloses the method of claim 4, wherein transmitting the signal indicating the subset of the plurality of tasks comprises transmitting an enable signal for each task of the subset of the plurality of tasks to the task arbiter (see for example FIG. 2, 58; FIG.3, 82).
As per claim 7, Robillard discloses the method of claim 4, the method further comprising: determining, by the task arbiter, an entry point address of the first task; and transferring, by the processor, execution to the entry point address of the first task (see for example FIG. 2, 58; FIG.3, 82).
As per claim 8, Robillard discloses the method of claim 7, wherein determining an entry point address of the first task further comprises determining, by the processor, the entry point address of the first task by accessing a function pointer table of the task arbiter (see for example FIG.4, 58).
As per claim 9, Robillard discloses the method of claim 8, further comprising storing, by the task arbiter, the entry point address of the first task in a memory communicatively coupled to the processor (see for example FIG. 2, 58; FIG.3, 82).
As per claim 10, Robillard discloses the method of claim 9, wherein the memory is a register of the processor or a RAM memory (see for example col.7:35-50; [0015] Deng).
As per claim 11, Robillard discloses the method of claim 10, wherein transferring, by the processor, execution to the entry point address of the first task comprises either: copying contents of the register to a program counter of the processor; or executing an instruction which uses the register to jump to the entry point address of the first task (see for example col.7:35-50).
As per claim 12, Robillard discloses the method of claim 11, the method further comprising: determining, by the task arbiter, a first task to yield execution to a different task; selecting, at the task arbiter, a second task of the subset of the plurality of tasks to be executed on the processor (see for example col.1:45-60); determining, by the task arbiter, a second entry point address of the second task; storing, by the task arbiter, the second entry point address of the second task; and yielding, by the first task, execution to the second task (see for example col.1:45-60).
As per claim 13, Robillard discloses the method of claim 12, the method further comprising: if it is determined that no tasks of the plurality of tasks can be executed on the processor based on the conditions of the plurality of components, transmitting a null task signal to the task arbiter (see for example FIG.2, 62).
As per claim 14, Robillard discloses  system for automated scheduling of a plurality of tasks on a processor, the system comprising: a plurality of computer components necessary for execution of the plurality of tasks; a memory communicatively coupled to the processor; a task arbiter communicatively coupled to the memory; and a hardware logic of the processor, the hardware logic configured to: write a plurality of status bits corresponding to conditions of a plurality of computer components; compare the plurality of status bits to a set of conditions required by the plurality of computer components to execute the plurality of tasks; determine, based on the comparison, a subset of the plurality of tasks that can be next executed on the processor; and transmit the subset of the plurality of tasks for execution by the plurality of computer components (See Claim 1 as rejected above).
As per claim 15, Robillard discloses the system of claim 14, wherein the memory is a register of the processor or a RAM memory (see for example col.7:35-50).
As per claim 16, Robillard discloses the system of claim 13, wherein the hardware logic of the processor is configured to transmit the subset of the plurality of tasks for execution by: transmitting a signal indicating the subset of the plurality of tasks that can be executed to the task arbiter; and selecting, at the task arbiter, a first task from the subset of the plurality of tasks to be executed on the processor (see for example FIG.2, 62).
As per claim 17, Robillard discloses the system of claim 16, wherein transmitting the signal indicating the subset of the plurality of tasks comprises transmitting an enable signal for each task of the subset of the plurality of tasks to the task arbiter (see for example FIG.2, 58, 62).
As per claim 18, Robillard discloses the system of claim 16, wherein the hardware logic of the processor is further configured to: receive an entry point address of the first task from the task arbiter; and transfer execution to the entry point address of the first task (see for example FIG. 1, 2, 58; FIG.3, 82).
As per claim 19, Robillard discloses the system of claim 18, wherein the hardware logic of the processor is further configured to: determine, based on the comparison, that no task can be executed on the processor; and transmit to the task arbiter an enable signal for a null task (see for example [0024]).
As per claim 20, Robillard discloses the system of claim 16, wherein the task arbiter is configured to select the first task of the plurality of tasks based on one of a round robin selection method, a fixed priority-based selection method, or a weighted selection method (see for example col.1:45-60).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC TUKU TECKLU/            Primary Examiner, Art Unit 2193